This opinion is subject to administrative correction before final disposition.




                               Before
                HOLIFIELD, LAWRENCE, and STEWART
                      Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                        Jacob C. JONES
    Aviation Electronics Technician Third Class (E-4), U.S. Navy
                             Appellant

                             No. 201900181

                        Decided: 23 December 2020

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                              Ann K. Minami

 Sentence adjudged 16 April 2019 by a special court-martial convened
 at Naval Base Kitsap, Bremerton, Washington, consisting of a mili-
 tary judge sitting alone. Sentence in the Entry of Judgment: reduction
 to E-1, confinement for ten months, and a bad-conduct discharge.

                            For Appellant:
                Captain Kimberly D. Hinson, JAGC, USN

                             For Appellee:
                      Major Kyle D. Meeder, USMC
          Lieutenant Commander Timothy C. Ceder, JAGC, USN

                        _________________________
                   United States v. Jones, NMCCA No. 201900181
                                Opinion of the Court

              This opinion does not serve as binding precedent,
               but may be cited as persuasive authority under
                NMCCA Rule of Practice and Procedure 30.2.

                                 _________________________

LAWRENCE, Judge:
    Appellant was convicted in accordance with his pleas of two specifications
of wrongfully distributing a controlled substance, five specifications of
wrongful use of a controlled substance, and two specifications of obstructing
justice, in violation of Articles 112a and 134, Uniform Code of Military
Justice [UCMJ]. 1 In three assignments of error [AOEs], which we have
renumbered, Appellant avers that: (1) his guilty pleas were improvident
when his responses in the providence inquiry described fewer locations of
charged transactions than were listed on the charge sheet; (2) the military
judge abused her discretion in admitting Government sentencing exhibits
consisting of uncharged misconduct that were cumulative and failed the
Military Rule of Evidence [Mil. R. Evid.] 403 balancing test; and (3) the Entry
of Judgment [EOJ] is in error as it fails to properly reflect that Appellant
sought deferral of his adjudged reduction in grade. We find merit, but no
prejudice to Appellant, in the third AOE and issue a modified EOJ. We affirm
the convictions and the sentence.

                                     I. BACKGROUND

    The Naval Criminal Investigative Service [NCIS] questioned Appellant
following his positive result for amphetamine and methamphetamine on a
urinalysis. Initially denying he used drugs, he eventually admitted to their
use and distribution.
    Beyond his drug use that first brought this to light, on a number of occa-
sions over the course of eight months, Appellant purchased a variety of
narcotics—methylenedioxymethamphetamine [MDMA], lysergic acid diethyl-
amide [LSD] and psilocybin mushrooms—from civilian drug dealers “at or
near” 2 cities in the Seattle, Washington, metropolitan area. Some he used
personally, and some he distributed to other Sailors. 3


   1   10 U.S.C. §§ 912a and 934.
   2   Charge Sheet.
   3   See Pros. Ex. 1 at 1-3.




                                            2
                   United States v. Jones, NMCCA No. 201900181
                                Opinion of the Court

   Appellant agreed to cooperate with NCIS in identifying Sailors to whom
he would sell illegal drugs. However, after making initial arrangements to
meet to distribute the drugs to each of these Sailors, Appellant called them
from his cell phone and purposefully provided a warning that if they showed
up to the meeting, they would be apprehended by NCIS. 4

                                   II. DISCUSSION

A. Appellant Entered Provident Pleas
    In his first AOE, Appellant avers the military judge abused her discre-
tion by accepting his pleas to Specifications 1, 3, 4, and 6 of Charge II despite
his providency responses concerning the place of offense being inconsistent
with these specifications and his stipulation of fact. 5
    “[W]e review a military judge’s decision to accept a guilty plea for an
abuse of discretion and questions of law arising from the guilty plea de
novo.” 6 A trial court may not accept an appellant’s guilty plea where he “sets
up matter inconsistent with the plea, or if it appears that he has entered the
plea of guilty improvidently . . . .” 7 “In determining whether a guilty plea is
provident, the military judge may consider the facts contained in the stipula-
tion [of fact] along with the inquiry of appellant on the record.” 8 An appellant
has the burden to show that the military judge abused her discretion—
namely, that the record shows “a substantial basis in law or fact to question
the plea.” 9
   The pertinent parts of the specifications allege that Appellant:
               1: Wrongfully distributed MDMA at or near Bremerton,
                  Seattle, and Tacoma, Washington, on divers occasions
                  between March 2018 and October 2018;




   4   See Pros. Ex. 1 at 3.
   5   See Pros. Ex. 1.
   6   United States v. Inabinette, 66 M.J. 320, 322 (C.A.A.F. 2008).
   7   UCMJ art. 45.
   8  United States v. Jones, 69 M.J. 294, 299 (C.A.A.F. 2011) (alteration in original)
(internal quotation marks omitted).
   9 United   States v. Phillips, 74 M.J. 20, 22 (C.A.A.F. 2015) (emphasis added).




                                            3
                    United States v. Jones, NMCCA No. 201900181
                                 Opinion of the Court

                3: Wrongfully distributed LSD at or near Bremerton and
                   Seattle, Washington, on divers occasions between
                   March 2018 and October 2018;
                4: Wrongfully used MDMA at or near Bremerton,
                   Seattle, and Tacoma, Washington, on divers occasions
                   between March 2018 and October 2018; and
                6: Wrongfully used LSD at or near Bremerton and
                   Seattle, Washington, on divers occasions between
                   March 2018 and October 2018.
    The military judge conducted a detailed colloquy with Appellant concern-
ing the use of his sworn stipulation of fact—with the identical cities to those
listed in the specifications—concluding as follows:
             MJ: [Appellant], is everything in the stipulation of fact
                 true and correct?
           ACC: Yes, Your Honor.
             MJ: [Defense counsel], is there any objection to Prosecu-
                 tion Exhibit 1 for identification?
             DC: No, objection, Your Honor. 10
    In the plea colloquy, Appellant’s initial responses to the military judge’s
questions described the place of the offenses consistent with both the
specifications and the stipulation of fact. As the colloquy continued, he
repeatedly conferred with his counsel and stated he had trouble remembering
some of the exact details, such as the precise number of times he had
distributed the drugs, the number of Sailors and others to whom he had
distributed them, and the place of each offense.
    Despite any discrepancies in language, to which there was no objection
and in fact there was confirmation as to the sufficiency of the plea by
Appellant and his trial defense counsel, 11 the place of offense is not an
element or a substantial part of the drug offenses to which Appellant pleaded
guilty. Namely, in Charge II, Specifications 1 [MDMA] and 3 [LSD], the


   10   R. at 17.
   11  See R. at 37 (“No further inquiry, Your Honor [concerning Specifications 1 and
3].”); R. at 51 (“Nothing further, Your Honor [concerning Specifications 4 and 6].”);
and R. at 70 (“MJ: And are you, in fact, guilty of the offenses to which you are
pleading guilty? ACC: Yes, Your Honor.”). Appellant has not alleged any inadequacy
in his representation by his trial defense counsel, and we find none.




                                         4
                    United States v. Jones, NMCCA No. 201900181
                                 Opinion of the Court

elements for distribution of a controlled substance require: “(a) That the
accused distributed a certain amount of a controlled substance; and (b) That
the distribution by the accused was wrongful.” 12 In Charge II, Specifications 4
[MDMA] and 6 [LSD], the elements for use of a controlled substance require:
“(a) That the accused used a controlled substance; and (b) That the use by the
accused was wrongful.” 13
      Rule for Court-Martial [R.C.M.] 307(c)(3) states that the use of “at or
near” is proper so long as the “place of the commission of the offense charged
. . . [is] sufficient[ly] precis[e] to identify the offense and enable the accused to
understand the particular act or omission to defend against.” 14 Here, Appel-
lant was on notice that the Government alleged there were divers occasions
when he committed each of these offenses over an eight-month period and
that he offended “at or near” cities that are all within the greater Seattle
metropolitan area. We recognize that each city falls within 35 miles of one
another and all are commonly accessed by roadway or ferry by thousands of
people in that area on their daily commute or for leisure purposes—these are
hardly “far-flung locations” as alleged by Appellant. 15
     While not directly raised as such, Appellant’s argument suggests he be-
lieves there was a material variance between the offense charged and that to
which he pleaded and was found guilty, simply due to the named locations
not being identical. As our superior court noted in United States v. Finch,
“[l]ocation usually is not a substantial part of the offense” 16 and that “ ‘minor
variances, such as the location of the offense . . . , do not necessarily change
the nature of the offense and in turn are not necessarily fatal.’ ” 17 Appellant
was on notice concerning the location of the divers dates and places of his
offenses as encompassing cities in proximity to the Seattle metropolitan area
and indeed swore as “true and correct” the stipulation of fact that matched
the charge sheet.
    Even if one were to argue we should adopt a per se mileage radius con-
straining the accepted general notice provided by “at or near,” we find
similarly to an earlier unpublished opinion of this Court that “[a]lthough the


   12   Manual for Courts-Martial, United States (2016 ed.), pt. IV, ¶ 37.b.(3).
   13   Id. at pt. IV, ¶ 37.b.(2).
   14   R.C.M. 307(c)(3), Discussion (E).
   15   Appellant’s Brief at 6.
   16   United States v. Finch, 64 M.J. 118, 122 (C.A.A.F. 2006).
   17   Id. at 121 (quoting United States v. Teffeau, 58 M.J. 62, 66 (C.A.A.F. 2003)).




                                             5
                   United States v. Jones, NMCCA No. 201900181
                                Opinion of the Court

facts elicited showed a variance between the place alleged and the actual
place of the offense, this variance did not invalidate the plea to the offense;
the inconsistency was to surplus language in the specification.” 18 “Without
the details of the specific location, Appellant is still guilty of the offense
charged.” 19 Any variance between the specifications as charged and those for
which the military judge accepted Appellant’s plea and found him guilty was
not material.
    We find that the military judge did not abuse her discretion in accepting
Appellant’s guilty pleas. We note that, if the military judge had recognized
the discrepancy, the preferred method would be for her to further inquire
about the specific Seattle-area cities listed as locations of Appellant’s divers
offenses of distribution and use of narcotics in the charge sheet, the stipula-
tion of fact, and Appellant’s testimony in the providence inquiry. Likely the
military judge could have elicited responses from Appellant that suburbs and
neighboring cities within this metropolitan area were indeed “at or near” one
another. If the discrepancy remained, a better practice would be for the
military judge to recess to have the parties align the language, or simply to
except the locations in question when she accepted Appellant’s pleas and
announced her findings.
   “To rise to the level of inconsistency contemplated by Article 45(a),
[UCMJ,] matters raised at trial must have reasonably raised the question of
a defense or must have been inconsistent with the plea in some respect.” 20
Even unchanged, this discrepancy of location does not provide a substantial
basis to question Appellant’s pleas and entered guilty findings that he had
personally used multiple narcotics and distributed them to at least three
Sailors between March and October 2018.
    Even if we were to assume there was error, Appellant has not shown he
has suffered any prejudice. He claims that this location discrepancy increased
the scope of his misconduct and not only resulted in a harsher sentence by
the military judge but also negatively impacted his presentation of matters in
clemency before the convening authority. 21 We disagree. Looking to the
offenses and the entire record, were we to impose every limit sought by
Appellant, on these four specifications alone the nature of the offense would

   18 United States v. Hasse, No. 9501263, 1995 CCA LEXIS 481, at *4 (N-M. Ct.
Crim. App. 27 Dec 1995) (unpub. op.).
   19   Finch, 64 M.J. at 122.
   20   United States v. Goodman, 70 M.J. 396, 399 (C.A.A.F. 2011).
   21   See Appellant’s Brief at 5-6.




                                           6
                    United States v. Jones, NMCCA No. 201900181
                                 Opinion of the Court

remain the same. The Government charged Appellant and he clearly con-
veyed that he wrongfully distributed MDMA and LSD to fellow Sailors and
wrongfully used the same substances himself. He did this on divers occasions
over an eight-month period. He testified that he distributed MDMA, selling it
to three different Sailors. 22 Appellant sold the LSD on separate occasions
from his MDMA transactions to “about three Sailors.” 23 Appellant distributed
LSD to these Sailors “[a]bout two or three times.” 24 He used MDMA “about
five times” 25 and LSD “[f]our or five times.” 26 Beyond these Sailors, Appellant
admitted to the military judge that he simply did not recall the specifics, but
thought there were others to whom he distributed MDMA or LSD. 27
    Given that the military judge granted the Defense motion to merge for
sentencing Appellant’s one-time use of methamphetamine and amphetamine
with his use of MDMA, Appellant’s sentence—with judge-alone unitary
sentencing still in effect—was based upon the aforementioned Charge II,
Specifications 1, 3, 4 (as merged), 6, and 7 (a one-time use of psilocybin
mushrooms), and two Specifications under Charge III for obstructing justice
by warning two different Sailors that his agreement to distribute MDMA to
them was a “trap.” 28 The number of Seattle-area cities where Appellant
committed his offenses was by no means the lasting impression left with the
military judge. On the specifications in question, he pleaded and was found
guilty of committing them on divers occasions. He distributed drugs to fellow
Sailors and admitted it was possible he had done so with others. He commit-
ted an additional one-time use offense, and he alerted potential drug-
purchasing Sailors to the NCIS investigation in which he had agreed to
cooperate. Moreover, every offense allowed the maximum punishment
available for the forum. And we note that the adjudged sentence fell below
the forum maximum to which Appellant was left exposed in his agreement
with the convening authority.
   Although the discrepancy on the place of offense would have ideally been
resolved by the military judge with assistance from either trial or defense


   22   See R. at 27.
   23   R. at 31.
   24   R. at 36.
   25   R. at 38.
   26   R. at 41.
   27   See R. at 36.
   28   Charge Sheet.




                                        7
                   United States v. Jones, NMCCA No. 201900181
                                Opinion of the Court

counsel, we find no substantial basis in law or fact to question Appellant’s
guilty plea to these specifications. The military judge ensured that Appellant
understood each element and established that he distributed and used the
drugs in question, properly accepting his pleas of guilty to these offenses. We
are satisfied that Appellant's guilt to these specifications was clearly estab-
lished on the record through his testimony and his sworn stipulation of fact
and that the military judge did not abuse her discretion when she accepted
Appellant’s plea without further inquiries.

B. Government Sentencing Exhibits Were Properly Admitted
    In Appellant’s second, summary AOE, he avers that the military judge
abused her discretion in “admit[ing] the entirety of Prosecution Exhibits 2-7
at sentencing, over defense objection, where the exhibits consisted mostly of
inadmissible uncharged misconduct, were cumulative, and fail[ ] the [Mil. R.
Evid.] 403 balancing test[.]” 29

   1. The standard of review
     We review a military judge’s decision to admit sentencing evidence for an
abuse of discretion. 30 This “standard of review recognizes that a judge has a
range of choices and will not be reversed so long as the decision remains
within that range.” 31 Our considerations include the military judge’s utiliza-
tion of the Mil. R. Evid. 403 balancing test and following the procedures of
R.C.M. 1001. 32 Wide discretion and greater deference is provided to the
military judge who properly articulates on the record her balancing analy-
sis. 33

   2. Discussion
    Prosecution Exhibits 2-7 contained: the 119-page transcript of Appellant’s
initial 7 November 2018 and subsequent 13 December 2018 interviews with
special agents of the NCIS; 34 NCIS’s condensed summary of the same
transcribed interviews; 35 photographs of advertising materials for one of

   29   Appellant’s Brief at 7.
   30   United States v. Stephens, 67 M.J. 233, 235 (C.A.A.F. 2009).
   31   United States v. Lubich, 72 M.J. 170, 173 (C.A.A.F. 2013).
   32   See United States v. Carter, 74 M.J. 204, 206-07 (C.A.A.F. 2015).
   33   See United States v. Manns, 54 M.J. 164, 166 (C.A.A.F. 2000).
   34   See Pros. Ex. 2.
   35   See Pros. Ex. 3.




                                            8
                   United States v. Jones, NMCCA No. 201900181
                                Opinion of the Court

Appellant’s drug dealers and a sketch of Appellant’s barracks room showing
where these were found; 36 NCIS interview summaries of a Sailor who
observed Appellant purchase and use MDMA 37 and a cooperating witness
who observed Appellant purchase, use, and distribute MDMA and LSD; 38 and
an extraction report from Appellant’s cell phone showing web searches for
how long various drugs remained detectable and texts from Appellant
discussing the responsiveness of his drug dealer and how many portions of
drugs Appellant would consume to achieve his desired high. 39
    Appellant’s trial defense counsel objected to the admission of the entirety
of the exhibits, arguing they were riddled with improper evidence of Appel-
lant’s use and distribution of other drugs to which he pleaded not guilty—
specifications that the Government had withdrawn and dismissed. As such, it
was improper to allow this evidence in aggravation to be admitted under
R.C.M. 1001(b)(4) when not directly related to the offenses to which he had
pleaded guilty—the drugs were different, the timeframes were different,
there was no continuous course of conduct, the exhibits were cumulative to
the stipulation of fact and providence inquiry, and Appellant would suffer
prejudice in their admission under the M.R.E. 403 balancing test. 40
   The Government countered that the uncharged misconduct was allowable
as aggravation evidence as it was directly related to Appellant’s course of
conduct in wrongfully using drugs. In addition, the exhibits provided more
detail and put in context Appellant’s elusiveness with the NCIS special
agents and his initial cooperation agreement and later obstruction of their
investigation of other Sailors. 41
   In her ruling to admit the exhibits, the military judge stated:
         [T]he court believes that the evidence is offered not necessarily
         to show the same course of conduct as [trial defense counsel]
         mentioned, just covered by [United States v. Nourse].[ 42] But it
         appears to show a wider course of conduct as [United States] v.


   36   See Pros. Ex. 4.
   37   See Pros. Ex. 5.
   38   See Pros. Ex. 6.
   39   See Pros. Ex. 7.
   40   See R. at 83-85.
   41   See R. at 85-86.
   42   55 M.J. 229 (C.A.A.F. 2001).




                                        9
                    United States v. Jones, NMCCA No. 201900181
                                 Opinion of the Court

         Ross[ 43] would indicate is allowable to consider on sentencing.
         Information that [Appellant] may have used other drugs during
         this time period, evidence of that in these exhibits, again,
         shows a wider course of conduct. It puts all of [Appellant’s] ac-
         tions into context. The court notes that Specifications 2, 5, and
         10, the [D]efense refers to are alleged to have occurred in the
         same locations, in the same time period as the offenses [to]
         which [Appellant] has pled guilty. 44
    Despite Appellant’s argument on appeal that admission of these exhibits
comprising “over 125 pages of evidence” constituted prejudice that far
outweighed their probative value, 45 these documents put in context the full,
consistent course of Appellant’s actions and were appropriately admitted. We
find no abuse of discretion in the military judge’s ruling. As our superior
court has explained,
         when uncharged misconduct is part of a continuous course of
         conduct involving similar crimes and the same victims, it is en-
         compassed within the language ‘directly relating to or resulting
         from the offenses of which the accused has been found guilty’
         under R.C.M. 1001(b)(4). 46
    These exhibits accurately represent Appellant’s ongoing life in the drug
world around the time of his offenses. They provide a broader picture of his
personal familiarity with multiple drug dealers, his use of narcotics, his
distribution to others—recalling his agreement to the military judge’s
suggestion that he may have distributed MDMA and LSD to more than the
three Sailors he could remember 47—the continuing timeframe and situs of his
use and distribution of drugs throughout multiple Seattle-area locations, the
circumstances of his agreement to cooperate with NCIS, and his subsequent
decision to warn off other Sailors to undercut the ensuing NCIS investigation.
    Significantly, the military judge in her ruling clearly expressed on the
record how she had applied the Mil. R. Evid. 403 balancing test and that she,
as the sentencing authority, would limit her consideration of the exhibits to


   43   34 M.J. 183 (C.M.A. 1992).
   44   R. at 89.
   45   Appellant’s Brief at 8.
   46 Nourse, 55 M.J. at 232 (citing United States v. Mullins, 29 M.J. 398 (C.M.A.
1990); Ross, 34 M.J. 183; United States v. Shupe, 36 M.J. 431 (C.M.A. 1993)).
   47   R. at 36.




                                        10
                   United States v. Jones, NMCCA No. 201900181
                                Opinion of the Court

their appropriate purpose, ensure it was not cumulative, and weigh the
evidence in determining her sentence. 48 Accordingly, we find the military
judge’s admission of Prosecution Exhibits 2-7 under R.C.M. 1001(b)(4) was
within the range of permissible choices available to her.
    Even if we were to have found differently concerning the admission of
these exhibits in aggravation, we believe Appellant suffered no prejudice. As
discussed, supra, the plea colloquy and stipulation of fact already before the
military judge provided ample support for her adjudged sentence.

C. Incomplete Entry of Judgment
   In his final AOE, Appellant asserts and the Government concedes that
the Entry of Judgment does not reflect that Appellant made a request to
defer the adjudged reduction in grade and that this request was denied by
the convening authority.
   Rule for Courts-Martial 1111 requires the military judge to place the
court’s judgment into the record of trial and to ensure this judgment “reflects
the result of the court-martial.” 49
    We conclude this omission to be a scrivener’s error. We find no prejudice
and Appellant asserts none. Nonetheless, Appellant “is entitled to have [his]
official records correctly reflect the results of [his court-martial] proceeding,”
even if he suffers no prejudice from the error. 50 We take corrective action in
our decretal paragraph.

                                 III. CONCLUSION

    After careful consideration of the record and briefs of appellate counsel,
we have determined that the approved findings and the sentence are correct
in law and fact and that there is no error materially prejudicial to Appellant’s
substantial rights. 51 In accordance with this Court’s authority, 52 we modify
the Entry of Judgment and direct that it be included in the record.
   The findings and sentence are AFFIRMED.



   48   See R. at 89-90.
   49   R.C.M. 1111(a)(2).
   50   United States v. Crumpley, 49 M.J. 538, 539 (N-M. Ct. Crim. App. 1998).
   51   UCMJ arts. 59, 66.
   52   R.C.M. 1111(c)(2).




                                          11
         United States v. Jones, NMCCA No. 201900181
                      Opinion of the Court

Senior Judge HOLIFIELD and Judge STEWART concur.


                        FOR THE COURT:




                        RODGER A. DREW, JR.
                        Clerk of Court




                             12
UNITED STATES
                                            NMCCA NO. 201900181
      v.
                                                  ENTRY
Jacob C. JONES
Aviation Electronics Technician                    OF
Third Class (E-4)                               JUDGMENT
U.S. Navy                                   As Modified on Appeal
                  Accused                     23 December 2020




    On 16 April 2019, the Accused was tried at Naval Base Kitsap, Bremer-
ton, Washington, by a special court-martial consisting of a military judge
sitting alone. Military Judge Ann K. Minami, presided.

                                 FINDINGS

   The following are the Accused’s pleas and the Court’s findings to all of-
fenses the convening authority referred to trial:

Charge I:    Violation of Article 80, Uniform Code of Military Justice,
             10 U.S.C. § 880.
              Plea: Not Guilty.
              Finding: Dismissed.

   Specification:     Attempt to View Child Pornography.
                      Plea: Not Guilty.
                      Finding: Dismissed.

Charge II:   Violation of Article 112a, Uniform Code of Military
             Justice, 20 U.S.C. § 912a.
              Plea: Guilty.
              Finding: Guilty.
                 United States v. Jones, NMCCA No. 201900181
                          Modified Entry of Judgment

   Specification 1: Wrongful distribution of methylenedioxymeth-
                    amphetamine on divers occasions between
                    March 2018 and October 2018.
                         Plea: Guilty.
                         Finding: Guilty.

   Specification 2: Wrongful distribution of cocaine on divers
                    occasions between March 2018 and October
                    2018.
                         Plea: Not Guilty.
                         Finding: Dismissed.

   Specification 3: Wrongful distribution of lysergic acid
                    diethylamide on divers occasions between
                    March 2018 and October 2018.
                         Plea: Guilty.
                         Finding: Guilty.

   Specification 4: Wrongful use of methylenedioxymeth-
                    amphetamine on divers occasions between
                    March 2018 and October 2018.
                         Plea: Guilty.
                         Finding: Guilty. 53

   Specification 5: Wrongful use of cocaine on divers occasions
                    between March 2018 and October 2018.
                         Plea: Not Guilty.
                         Finding: Dismissed.

   Specification 6: Wrongful use of lysergic acid diethylamide on
                    divers occasions between March 2018 and
                    October 2018.
                         Plea: Guilty.
                         Finding: Guilty.




   53 After findings, the military judge merged for sentencing Specifications 4, 8, and
9 of Charge II as they all arose from the same action.




                                          2
                 United States v. Jones, NMCCA No. 201900181
                          Modified Entry of Judgment

   Specification 7: Wrongful use of psilocybin mushrooms on divers
                    occasions between March 2018 and October
                    2018.
                         Plea: Guilty, by exceptions and substitutions of certain
                         words.
                         Finding: Guilty of the Specification as excepted and
                         substituted; the excepted words were dismissed.

   Specification 8: Wrongful use of amphetamine on or about 4
                    October 2018.
                         Plea: Guilty.
                         Finding: Guilty. 54

   Specification 9: Wrongful use of methamphetamine on or about 4
                    October 2018.
                         Plea: Guilty.
                         Finding: Guilty. 55

   Specification 10: Wrongful use of alprazolam (Xanax) on or about
                     June 2018.
                         Plea: Not Guilty.
                         Finding: Dismissed.

Charge III: Violation of Article 134, Uniform Code of Military
            Justice, 10 U.S.C. § 934.
                         Plea: Guilty.
                         Finding: Guilty.

   Specification 1: Obstructing Justice, wrongfully endeavoring to
                    impede an investigation of another, on or about
                    7 November 2018.
                         Plea: Guilty.
                         Finding: Guilty.




   54 After findings, the military judge merged for sentencing Specifications 4, 8, and
9 of Charge II as they all arose from the same action.
   55 After findings, the military judge merged for sentencing Specifications 4, 8, and
9 of Charge II as they all arose from the same action.




                                          3
              United States v. Jones, NMCCA No. 201900181
                       Modified Entry of Judgment

   Specification 2:   Obstructing Justice, wrongfully endeavoring to
                      impede an investigation of another, on or about
                      7 November 2018.
                      Plea: Guilty.
                      Finding: Guilty.

                              SENTENCE

   On 16 April 2019, a military judge sentenced the Accused to the following:
      Reduction to pay grade E-1.
      Confinement for ten months.
      A bad-conduct discharge.
   The Accused served 124 days of pretrial confinement, to be deducted from
the adjudged sentence to confinement.
   On 23 April 2019, the Accused submitted a request to defer the adjudged
reduction in pay grade until the date of final action on his sentence. The
convening authority considered and denied this request on 24 April 2019.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                     4